WIGGINTON, Judge.
This appeal is from the order of the trial court revoking appellant’s probation on the basis of an alleged misrepresentation made by appellant during the initial hearing. We hold the trial court was incorrect in revoking appellant’s probation when the conduct, upon which the State relied to show a violation of probation, did not violate a specific condition of probation or occur before the order of probation was imposed. § 948.-06(1), Fla.Stat. (1981); O’Steen v. State, 261 So.2d 208 (Fla. 1st DCA 1972); Suarez v. State, 391 So.2d 343 (Fla. 5th DCA 1980); Sutton v. State, 348 So.2d 626 (Fla. 3d DCA 1977); Morgan v. State, 341 So.2d 201 (Fla. 2d DCA 1976).
Accordingly, the order of the trial court is vacated and the original order withholding adjudication of guilt and placing appellant on probation is reinstated. The cause is remanded to the trial court with directions to enter an order consistent with this opinion.
JOANOS and THOMPSON, JJ., concur.